EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 19, and 20 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
wherein the optimizing comprises maintaining a semantic property of granularity and a semantic property of input-to-output cardinality for the analytical function, wherein: 
the semantic property of granularity defines an inter-dependency among the input records when processed by the analytical function, such that: 
when the granularity is row, that indicates that the analytical function operates on each of the input records independent of others of the input records, such that, for a given one of the input records, adding or removing the others of the input records does not affect the output records obtained from the analytical function for the given one of the input records; 
when the granularity is partition, that indicates that the input records are partitioned based on a user-defined criteria and that the analytical function operates on each partition independent of other partitions, such that, for a given partition, adding or removing the other partitions does not affect the output records obtained from the analytical function for the given partition; and 
when the granularity is other, that indicates that the analytical function does not operate at the granularity of row or partition, such that the limit query cannot be optimized; and 
the semantic property of input-to-output cardinality is a range of [x,y], where x is a minimum value and y is a maximum value, for how many output records are obtained per input record when the granularity is row, and how many output records are obtained per partition when the granularity is partition.
Claims 3, 5, and 6-18 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157